Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 07/23/21.

The application has been amended as follows: 

1.	(Currently Amended) A vacuum cleaner comprising a cyclone assembly comprising a first cyclonic cleaning stage and a second cyclonic cleaning stage, the cyclone assembly having a first end and a second end, the vacuum cleaner comprising:
(a)	[[a]] the first cyclonic cleaning stage comprising at least one first stage cyclone having a first stage cyclone axis of rotation, , the first cyclonic cleaning stage having a first end located at the first end of the cyclone assembly and an axially spaced apart second end, the cyclone assembly having a first outer wall extending from the first end of the first cyclonic cleaning stage to the second end of the first cyclonic cleaning stage, the first outer wall having a first diameter;
(b)	[[a]] the second cyclonic cleaning stage downstream from the first cyclonic cleaning stage, the second cyclonic cleaning stage comprising at least one second stage cyclone, each of the second stage cyclones having a second stage cyclone axis of rotation, a second stage cyclone air inlet and a second stage cyclone air outlet, a second cyclonic cleaning stage air inlet is provided at a first end of the second cyclonic cleaning stage and [[a]] each of the second cyclone air outlets is provided at a second end of the second cyclonic cleaning stage which is axially spaced from the first end of the second cyclonic cleaning stage, wherein the first end of the second cyclonic cleaning stage is provided at the second end of the first cyclonic cleaning stage, the cyclone assembly having a second outer wall extending from the first end of the second cyclonic cleaning stage first end to the second end of the second cyclonic cleaning stage, the second outer wall of the second cyclonic cleaning stage having a second diameter; and,
(c)	a pre-motor filter housing downstream from the second cyclonic cleaning stage and provided at the second end of the second cyclonic cleaning stage,
wherein the first stage cyclone axis of rotation is parallel to the second stage cyclone axis of rotation, and
wherein air exiting each of the second stage cyclone air outlets travels directly to a pre-motor filter positioned in the pre-motor filter housing, and 
wherein the first first , and
wherein the second diameter is the same as the first diameter from the first end of the first cyclonic cleaning stage to the second end of the first cyclonic cleaning stage.

 3.	(Currently Amended) The vacuum cleaner of claim 2 wherein the second cyclonic cleaning stage further comprises at least one second stage dirt collection region that is external to the second stage cyclones 
4.  (Currently Amended)The vacuum cleaner of claim 1 wherein the second cyclonic cleaning stage comprises a plurality of second stage cyclones in parallel and 
5.	(Original) The vacuum cleaner of claim 4 wherein the plurality of second stage cyclones comprise a plurality of vortex finders, each vortex finder terminating at one of the second stage cyclone air outlets.
6.	(Original) The vacuum cleaner of claim 1 wherein the second cyclonic cleaning stage comprises a plurality of second stage cyclones in parallel, the plurality of second stage cyclones comprise a plurality of vortex finders wherein when the second end of the second cyclonic cleaning stage is opened, the vortex finders are removed from the plurality of second stage cyclones.
7.	(Original) The vacuum cleaner of claim 1 wherein the second cyclonic cleaning stage air inlet is centrally provided at a first end of the second cyclonic cleaning stage and the first cyclonic cleaning stage air outlet is provided radially inwardly from an outer sidewall of the first cyclonic cleaning stage. 
8.	(Original) The vacuum cleaner of claim 7 wherein the plurality of second stage cyclones comprise a plurality of cyclone air inlets wherein the cyclone air inlets extend outwardly from the second cyclonic cleaning stage air inlet.
s 
10.	(Currently Amended) A vacuum cleaner , a cyclone assembly comprising a first cyclonic cleaning stage and a second cyclonic cleaning stage, the cyclone assembly having a first end and a second end, the vacuum cleaner comprising:
(a)	[[a]] the first cyclonic cleaning stage comprising at least one first stage cyclone having a first stage cyclone axis of rotation, a first end, and axially spaced apart second end, a first cyclonic cleaning stage air inlet and a first cyclonic cleaning stage air outlet provided at the second end, the cyclone assembly having an outer wall extending from the first end of the first cyclonic cleaning stage to the second end of the first cyclonic cleaning stage, the outer wall having a diameter;
(b)	[[a]] the second cyclonic cleaning stage downstream from the first cyclonic cleaning stage, the second cyclonic cleaning stage comprising at least one second stage cyclone having a second stage cyclone axis of rotation, at least one second stage dirt collection region that is external to the second stage cyclones, a second cyclonic cleaning stage air inlet provided at a first end of the second cyclonic cleaning stage and a second cyclonic cleaning stage air outlet provided at a second end of the second cyclonic cleaning stage which is axially spaced from the first end of the second cyclonic cleaning stage, wherein the first end of the second cyclonic cleaning stage is provided at the second end of the first cyclonic cleaning stage; and,
(c)	a pre-motor filter housing downstream from the second cyclonic cleaning stage and provided at the second end of the second cyclonic cleaning stage,
wherein the second cyclonic cleaning stage comprises a plurality of second stage cyclones in parallel and a plurality of second stage cyclone air outlets wherein the second stage cyclone air outlets comprise an inlet to the pre-motor filter housing whereby air that exists each of the second stage cyclone air outlets travels directly to a pre-motor filter positioned in the pre-motor filter housing, and
wherein the first stage cyclone axis of rotation is parallel to the second stage cyclone axis of rotation, and
wherein each of the second stage cyclones has an axially extending sidewall and a dirt outlet provided in the sidewall, and
wherein the at least one second stage cyclone and the at least one second stage dirt collection region are located within the diameter of the outer wall.
11.	(Original) The vacuum cleaner of claim 10 wherein the plurality of second stage cyclones comprise a plurality of vortex finders, each vortex finder terminating at one of the second stage cyclone air outlets.
12.	(Original) The vacuum cleaner of claim 10 wherein the plurality of second stage cyclones comprise a plurality of vortex finders wherein when the second end of the second cyclonic cleaning stage is opened, the vortex finders are removed from the plurality of second stage cyclones.
13.	(Original) The vacuum cleaner of claim 10 wherein the second cyclonic cleaning stage air inlet is centrally provided at a first end of the second cyclonic cleaning stage and the first cyclonic cleaning stage air outlet is provided radially inwardly from an outer sidewall of the first cyclonic cleaning stage. 
14.	(Original) The vacuum cleaner of claim 13 wherein the plurality of second stage cyclones comprise a plurality of cyclone air inlets wherein the cyclone air inlets extend outwardly from the second cyclonic cleaning stage air inlet.
15.	(Currently Amended) The vacuum cleaner of claim 14 wherein 
first first 
 17.	(Currently Amended) The vacuum cleaner of claim 16 wherein 
18.	(Currently Amended) A vacuum cleaner , a cyclone assembly comprising a first cyclonic cleaning stage and a second cyclonic cleaning stage, the cyclone assembly having a first end and a second end, the vacuum cleaner comprising:
(a)	a first cyclonic cleaning stage comprising at least one first stage cyclone having a first stage cyclone axis of rotation, a first end, and axially spaced apart second end, a first cyclonic cleaning stage air inlet and a first cyclonic cleaning stage air outlet provided at the second end, the cyclone assembly having an outer wall extending from the first end of the first cyclonic cleaning stage to the second end of the first cyclonic cleaning stage, the outer wall surrounding a volume having a first cross-sectional area in a direction transverse to the cyclone axis of rotation;
(b)	a second cyclonic cleaning stage downstream from the first cyclonic cleaning stage, the second cyclonic cleaning stage comprising at least one second stage cyclone having a second stage cyclone axis of rotation, a second cyclonic cleaning stage air inlet provided at a first end of the second cyclonic cleaning stage and a second cyclonic cleaning stage air outlet provided at a second end of the second cyclonic cleaning stage which is axially spaced from the first end of the second cyclonic cleaning stage, wherein the first end of the second cyclonic cleaning stage is provided at the second end of the first cyclonic cleaning stage; and,
(c)	a pre-motor filter housing downstream from the second cyclonic cleaning stage and provided at the second end of the second cyclonic cleaning stage,
wherein the first stage cyclone axis of rotation is parallel to the second stage cyclone axis of rotation, and
wherein the second cyclonic cleaning stage comprises a plurality of second stage cyclones in parallel and at least one second stage dirt collection region that is external to the second stage cyclones 
wherein the second cyclonic cleaning stage comprises a plurality of second stage cyclone air outlets wherein air that exists each of the second stage cyclone air outlets travels directly to a pre-motor filter positioned in the pre-motor filter housing, and
wherein the plurality of second stage cyclones comprise a plurality of cyclone air inlets wherein the cyclone air inlets extend radially 
wherein each of the second stage cyclones has an axially extending sidewall and a dirt outlet provided in the sidewall whereby dirt exits each second stage cyclone radially into the, and 
wherein the at least one second stage cyclone and the at least one second stage dirt collection region are located within the first cross-sectional area.
19.	(Original) The vacuum cleaner of claim 18 wherein the second cyclonic cleaning stage air inlet is centrally provided at a first end of the second cyclonic cleaning stage and the first cyclonic cleaning stage air outlet is provided radially inwardly from an outer sidewall of the first cyclonic cleaning stage. 
20.	(New) The vacuum cleaner of claim 18 wherein the first end of the first cyclonic cleaning stage is openable. 

Drawings
The drawings were received on 10/21/20.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 10 and 18 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-9, 11-17 and 19-20 depend on claims 1, 10, 18; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG H BUI/           Primary Examiner, Art Unit 1773